       Case 2:20-cr-00188-TJH Document 1 Filed 04/21/20 Page 1 of 3 Page ID #:1



 1                                                              04/21/2020
 2                                                                   AP




 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                CR No. 2:20-cr-00188-TJH

11             Plaintiff,                     I N F O R M A T I O N

12                   v.                       [21 U.S.C. §§ 331(k), 333(a)(1):
                                              Adulterating and Causing the
13   CHIPOTLE MEXICAN GRILL, INC.,            Adulteration of Food While Held
                                              for Sale After Shipment in
14             Defendant.                     Interstate Commerce]
15                                            [CLASS A MISDEMEANOR]
16

17        The United States Attorney charges:
18                                      COUNT ONE
19                        [21 U.S.C. §§ 331(k), 333(a)(1)]
20        On or about August 18, 2015, through August 24, 2015, in Simi
21   Valley, California, within the Central District of California, and
22   elsewhere, defendant CHIPOTLE MEXICAN GRILL, INC. (“CHIPOTLE”)
23   adulterated food, and caused food to become adulterated, within the
24   meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
25   §§ 321(f), 342(a)(4), while such food was held for sale after
26   shipment in interstate commerce.       Specifically, defendant CHIPOTLE
27   held food that was adulterated because it was prepared, packed, and
28   held under insanitary conditions whereby it may have become
       Case 2:20-cr-00188-TJH Document 1 Filed 04/21/20 Page 2 of 3 Page ID #:2



 1   contaminated with filth, and whereby it may have been rendered

 2   injurious to health, while such food was held for sale after shipment

 3   of one or more of its components in interstate commerce.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
       Case 2:20-cr-00188-TJH Document 1 Filed 04/21/20 Page 3 of 3 Page ID #:3



 1                                      COUNT TWO

 2                        [21 U.S.C. §§ 331(k), 333(a)(1)]

 3        On or about December 13, 2017, through December 18, 2017, in Los

 4   Angeles County, within the Central District of California, and

 5   elsewhere, defendant CHIPOTLE adulterated food, and caused food to

 6   become adulterated, within the meaning of the Federal Food, Drug, and

 7   Cosmetic Act, 21 U.S.C. §§ 321(f), 342(a)(4), while such food was

 8   held for sale after shipment in interstate commerce.           Specifically,

 9   defendant CHIPOTLE held food that was adulterated because it was

10   prepared, packed, and held under insanitary conditions whereby it may

11   have become contaminated with filth, and whereby it may have been

12   rendered injurious to health, while such food was held for sale after

13   shipment of one or more of its components in interstate commerce.

14
     GUSTAV W. EYLER                     NICOLA T. HANNA
15   Director                            United States Attorney
     Consumer Protection Branch
16
     DANIEL ZYTNICK
17   Trial Attorney
     Consumer Protection Branch
18   U.S. Department of Justice          BRANDON D. FOX
                                         Assistant United States Attorney
19                                       Chief, Criminal Division
20                                       JOSEPH O. JOHNS
                                         Assistant United States Attorney
21                                       Chief, Environmental and Community
                                         Safety Crimes Section
22
                                         MARK A. WILLIAMS
23                                       Assistant United States Attorney
                                         Deputy Chief, Environmental and
24                                       Community Safety Crimes Section
25

26

27

28

                                          3
